717 S.E.2d 396 (2011)
Norris DILLAHUNT, Jr. and Josietta Dillahunt
v.
FIRST MOUNT VERNON INDUSTRIAL LOAN ASSOCIATION, Prodev XXII, LLC, The Shoaf Law Firm, P.A., Labrador Financial Services, Kim Richardson, James Bostic, Jason Gold and Jonathan Friesen, in his capacity as Trustee.
No. 45P11.
Supreme Court of North Carolina.
August 25, 2011.
Larry C. Economos, Greenville, for Dillahunt, Norris (Jr.), et al.
Lonnie M. Player, Jr., Fayetteville, for First Mount Vernon Industrial Loan Association.
Michael J. Tadych, Raleigh, for Prodev XXII, LLC.
Kim Richardson, for Richardson, Kim.

ORDER
Upon consideration of the petition filed on the 25th of January 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."
JACKSON, J., recused.